DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 (figs. 3 to 6B) in the reply filed on May 12, 2022 is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Objections
Claims 1 – 14 and 17 – 20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, line 8: “a first outlet and a second outlet” should read --a first switch outlet and a second switch outlet--.
Claim 1, line 9: “respectively” should read --respectively;--.
Claim 11, line 3: “on protrusion of the central portion” should read --on the protrusion of the central portion of the diaphragm--.
Claim 20: Either correction is to be made to the limitation in line 1 OR limitations in lines 3-4.
Line 1: “claim 1” should read --claim 19--; OR 
Line 3: “the second flow path” should read --a second flow path-- & line 4: “the first flow path” should read --a first flow path--.
Claims 2 – 14 and 17 – 20 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 14 and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation (i) “a diaphragm that is disposed in the internal space of the flow path switch, that separates the first switch inlet from the second switch inlet, and that separates the first switch outlet from the second switch outlet” in lines 10-12 and (ii) “a diaphragm disposed in the internal space of the flow path switch, separating the first switch inlet and the second switch inlet, and separating the first outlet and the second outlet” in lines 13-14. The limitation (i) is a first embodiment of the diaphragm and the limitation (ii) is a second embodiment of the diaphragm. It is unclear as to how the two different embodiments on the diaphragm are to be utilized together in the pump. For examination purposes, in view of election made by the applicant of species 1 above, the limitation (ii) has not been considered.
Claim 12 recites the limitation “wherein the diaphragm has a uniform thickness, and wherein the diaphragm includes a coupling portion at the outermost portion, the coupling portion being thicker than other portions of the diaphragm”. The claim is indefinite because it is unclear as to how a diaphragm has a “uniform” thickness while at the same time has a portion that is thicker than other portions of the diaphragm. These are two contradicting statements. Thus, for examination purposes, it is understood that “a portion of the diaphragm” has uniform thickness.
Claim 17 recites the limitation “wherein the diaphragm has a uniform thickness, and wherein the diaphragm includes a bent portion adjacent to the outermost portion, the bent portion being thinner than other portions of the diaphragm”. The claim is indefinite because it is unclear as to how a diaphragm has a “uniform” thickness while at the same time has a portion that is thinner than other portions of the diaphragm. These are two contradicting statements. Thus, for examination purposes, it is understood that “a portion of the diaphragm” has uniform thickness.
Claims 2 – 14 and 17 – 20 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 8, 10 – 14 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (US 2014/0286747 – herein after Fang).
In reference to claim 1, Fang discloses a flow path conversion pump (in fig. 1A) comprising: 
an inlet pipe (26) configured to guide a flow of water (see ¶20); 
an impeller housing (21) fluidly connected to the inlet pipe to receive water introduced from the inlet pipe, having an impeller (60) built therein, and including a first housing outlet (see fig. A below: outlet corresponding to first passage 23) and a second housing outlet (see fig. A below: outlet corresponding to second passage 24) formed parallel to a tangential direction of rotation of the impeller (see fig. 2); 
a flow path switch (30+31) forming an internal space, including a first switch inlet (39a) and a second switch inlet (39b), which fluidly communicate with the first housing outlet and the second housing outlet, respectively, and including a first outlet (35a) and a second outlet (35b), which fluidly communicate with the first switch inlet and the second switch inlet, respectively 
a diaphragm (80) that is disposed in the internal space of the flow path switch, that separates the first switch inlet from the second switch inlet, and that separates the first switch outlet from the second switch outlet (as seen in fig. 2); and 
(following limitation not examined in view of 112b above) a diaphragm disposed in the internal space of the flow path switch, separating the first switch inlet and the second switch inlet, and separating the first outlet and the second outlet; and 
a motor (40) that is connected to the impeller and configured to rotate the impeller.

    PNG
    media_image1.png
    730
    720
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Fang to show claim interpretation.
In reference to claim 2, Fang discloses the flow path conversion pump, wherein the first housing outlet (see fig. A above: outlet corresponding to first passage 23) and the second housing outlet (see fig. A above: outlet corresponding to second passage 24) extend in a same direction.
In reference to claim 3, Fang discloses the flow path conversion pump, wherein (in view of fig. A above and fig. B below) when viewed from a first direction (this direction being into and out of the page in view of fig. A), the flow path switch extends from a first portion (bottom portion) to a second portion  (top portion) in a second direction (vertical direction in view of fig. 2) and has a width that decreases from the first portion toward a middle portion (portion in the vicinity of element 38) in the second direction and increases from the middle portion toward the second portion in the second direction, the middle portion being disposed between the first portion and the second portion.

    PNG
    media_image2.png
    626
    785
    media_image2.png
    Greyscale

Fig. B: Edited fig. 1A of Fang to show claim interpretation.
In reference to claim 4, Fang discloses the flow path conversion pump, wherein (in view of figs. A and B above), when viewed from a third direction perpendicular to the first direction and the second direction, the flow path switch is circular.
In reference to claim 5, Fang discloses the flow path conversion pump, further comprising (see fig. B above or fig. 2): a sealing line (wall 38) that extends from an inner side of the flow path switch toward the internal space of the flow path switch at the middle portion.
In reference to claim 6, Fang discloses the flow path conversion pump, wherein the flow path switch includes two parts (a part forming a first flow path as seen in fig. 4A and a part forming a second flow path as seen in fig. 4B) that are disposed around the diaphragm, and wherein at least a portion of the diaphragm (portion 82 of 80) is overlapped with the two parts and sandwiched between the two parts.
In reference to claim 7, Fang discloses the flow path conversion pump, wherein an interface between the flow path switch and the portion of the diaphragm defines a closed curve [similarly as described by the applicant in ¶67 of the pg.pub of the instant application, the claimed feature is also present in Fang; in Fang: the flow path switch is coupled with the diaphragm interposed therebetween and overlapped with a portion of the outermost portion 82 of the diaphragm 80, and the overlapping portion of the outermost portion 82 and the flow path switch forming a closed curve].
In reference to claim 8, Fang discloses the flow path conversion pump, wherein the diaphragm (80) includes an elastic material (see ¶17: 80 is a flexible valve), and has a circular plate shape (as seen in fig. 3A) that includes a central portion (86 for instance; see fig. 2, 5A and 5B) configured to protrude away from a plane (see dotted line in fig. A above) of the circular plate shape with a curvature [the central portion 86 has curved surface that protrudes in the claimed manner].
In reference to claim 10, Fang discloses the flow path conversion pump, wherein the diaphragm (80) has a circular plate shape (as seen in fig. 3A) that includes a central portion (84+86) configured to elastically protrude away from a plane (see dotted line in fig. A above) of the circular plate shape, and wherein the central portion of the diaphragm is configured to sealingly contact the sealing line (wall 38) of the flow path switch.
In reference to claim 11, Fang discloses the flow path conversion pump, wherein the diaphragm (80) defines a continuous curvature (see fig. C below: curvature shown by sketched line) that varies from an outermost portion of the diaphragm (for instance portion with feature 82) to the central portion (86) of the diaphragm based on protrusion of the central portion [as seen in figs. 4A and 4B: the curvature portion varies when central portion 86 with protrusion moves left or right].

    PNG
    media_image3.png
    789
    350
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    768
    351
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    741
    343
    media_image5.png
    Greyscale

Fig. C: Edited figs. 2, 5A and 5B of Fang to show claim interpretation.
In reference to claim 12, Fang discloses the flow path conversion pump, wherein (in fig. 5B or rightmost picture in fig. C above) the diaphragm (80) has a uniform thickness (uniform thickness in portion 86 of the diaphragm), and wherein the diaphragm includes a coupling portion (82) at the outermost portion, the coupling portion being thicker than other portions of the diaphragm.
In reference to claim 13, Fang discloses the flow path conversion pump, wherein the flow path switch includes two parts (a part forming a first flow path as seen in fig. 4A and a part forming a second flow path as seen in fig. 4B) that are disposed around the diaphragm, and wherein the coupling portion (82) of the diaphragm is overlapped with the two parts and sandwiched between the two parts.
In reference to claim 14, Fang discloses the flow path conversion pump, wherein (as seen in figs. 4A and 4B) the diaphragm is configured to selectively close a first flow path through the first housing outlet, the first switch inlet and the first switch outlet or a second flow path through the second housing outlet, the second switch inlet and the second switch outlet.
In reference to claim 17, Fang discloses the flow path conversion pump, wherein (in fig. 5B or rightmost picture in fig. C above) the diaphragm (80) has a uniform thickness (uniform thickness in portion 86 of the diaphragm), and wherein the diaphragm includes a bent portion (84) adjacent to the outermost portion (82), the bent portion being thinner than other portions of the diaphragm.
In reference to claim 18, Fang discloses the flow path conversion pump, wherein (as seen in fig. A above or fig. 2) at least one of the first switch outlet (35a) or the second switch outlet (35b) extends along a same line as at least one of the first switch inlet (39a) or the second switch inlet (39b).
In reference to claim 19, Fang discloses the flow path conversion pump, wherein (as seen in fig. 4A) the diaphragm is configured to, based on the motor rotating the impeller clockwise, receive a first external force from a water flow along a first flow path through the first housing outlet, the first switch inlet, and the first switch outlet, wherein the first external force causes the diaphragm to protrude toward and block a second flow path through the second housing outlet, the second switch inlet, and the second switch outlet.
In reference to claim 20, Fang discloses the flow path conversion pump, wherein (as seen in fig. 4B) the diaphragm is configured to, based on the motor rotating the impeller counterclockwise, receive a second external force from a water flow along the second flow path, wherein the second external force causes the diaphragm to protrude toward and block the first flow path.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Yu et al. (US 5,984,644 – herein after Yu).
Fang remains silent on the flow path conversion pump, wherein a protruding direction of the central portion of the diaphragm is configured to change by 180° relative to the plane of the circular plate shape by an external force.
However, Yu teaches the flow path conversion pump wherein (see figs. 5A and 5B) a protruding direction of the central portion of the diaphragm (58) is configured to change by 180° relative to the plane of the circular plate shape by an external force [external force applied by the fluid; this force causes central portion of the diaphragm to either protrude to the left or right].
Fang discloses (in ¶36) “In some embodiments, valve 80 and the openings 37 of first and second outlet pipes 35a and 35b may take on various shapes, and are not restricted to those illustrated in the figures”. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the shape of the diaphragm (80) and opening (37) in the pump of Fang that is flat and simple using the teaching of Yu. The shape of the diaphragm taught by Yu is less complex than the shapes of the diaphragm illustrated in Fang.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takai discloses a similar flow conversion pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746